Case 3:14-cv-01132-RJD Document 256 Filed 09/29/20 Page 1 of 3 Page ID #1244




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID ROBERT BENTZ,                            )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 14-cv-1132-RJD
                                               )
WILLIAM REESE, et al.,                         )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

        This matter is before the Court on Defendants’ Combined Motion to Set Aside Judgment

and Enforce Settlement (Doc. 251). For the reasons set forth below, the Motion to Set Aside

Judgment is GRANTED, and the Motion to Enforce Settlement is DENIED.

       This matter was set for jury trial on December 10, 2019. On December 3, 2019, Plaintiff

filed a notice of settlement (Doc. 244), indicating his agreement to dismiss the remaining claims

and defendants from this action. Pursuant to Plaintiff’s notice, the Court vacated the December

10, 2019 jury trial and entered a 60-day order, indicating judgment would be entered on April 9,

2020. This date was automatically extended 60 days pursuant to Administrative Order No. 261.

On June 5, 2020, Plaintiff sought to postpone the entry of judgment 30 days, indicating the parties

had failed to finalize the settlement.    The Court granted Plaintiff’s motion, and indicated

judgment would be entered on July 6, 2020. The Court entered judgment on July 6, 2020. On

July 15, 2020, Defendants filed the motion now before the Court.

       In the motion to set aside judgment and enforce settlement, Defendants assert that Plaintiff

has failed to abide by the terms of the settlement, and has failed to execute the settlement

                                           Page 1 of 3
Case 3:14-cv-01132-RJD Document 256 Filed 09/29/20 Page 2 of 3 Page ID #1245




documents. Defendants note that the settlement terms affect not only this case, but also affect

claims in other cases. Defendants urge that setting aside the judgment in this case is appropriate

where Plaintiff entered into a binding agreement to settle this matter, but has failed to execute the

settlement documents. Defendants argue a settlement agreement was established insofar as there

was an offer, acceptance, and a mutual meeting of the minds on all material elements. Defendants

also assert they relied on Plaintiff’s acceptance of the terms of settlement and drafted the

paperwork under the expectation that the case was settled. Accordingly, Defendants argue the

settlement agreement should be enforced as a matter of equity.

       Plaintiff responded to Defendants’ motion (Doc. 255), and explains that there was no

settlement as there was never a meeting of the minds. More specifically, counsel for Plaintiff

explains that the parties had agreed on a monetary amount, and Plaintiff had agreed to dismiss

certain defendants and certain claims from other actions pending against Illinois Department of

Corrections employees. Plaintiff and counsel worked together to determine what additional

claims and defendants in other matters Plaintiff would be willing to dismiss, and counsel believed

she had the authority to select the claims and defendants that were to be dismissed and advise the

Court that a settlement had been reached. Plaintiff, however, has clarified with counsel that he

only authorized counsel to select the claims and defendants to be dismissed, and that counsel was

to give Plaintiff an opportunity to review the same prior to formalizing a settlement.

       Under Federal Rule of Civil Procedure 60(b), a court may relieve a party from a final

judgment for mistake, inadvertence, surprise, or excusable neglect, or for any other reason that

justifies relief. FED. R. CIV. P. 60(b)(1), (6). Based on the representations of the parties, it

appears appropriate to set aside the judgment in this case. Clearly, judgment was entered on the

mistaken premise that Plaintiff and Defendants had agreed on material terms of settlement.
                                       Page 2 of 3
Case 3:14-cv-01132-RJD Document 256 Filed 09/29/20 Page 3 of 3 Page ID #1246




Furthermore, because counsel was mistaken as to their authority and there is insufficient evidence

that Plaintiff had agreed to the terms of the settlement in this matter, the Court declines to enforce

any settlement. See Bradbury v. Morris Hospital, Case No. 18-C-3227, 2019 WL 2387577, *2

(N.D. Ill. Feb. 26, 2019) (“an attorney’s authority to agree to an out-of-court settlement will not be

presumed and the burden of proof rests on the party alleging authority to show that fact.”) (internal

quotations and citation omitted).

       For these reasons, Defendants’ Motion is GRANTED IN PART AND DENIED IN

PART. The judgment entered on July 6, 2020 is VACATED. A status conference is set for

October 13, 2020 at 10:30 a.m. The parties should call Judge Daly’s conference line at

618-439-7731 to join the call.

IT IS SO ORDERED.

DATED: September 29, 2020


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 3 of 3
